DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This office action is in response to the Applicant’s amendment received on 7/11/2022 (“Amendment”). 

Prosecution History
In response to a Final Office Action dated 9/10/2020, the applicant filed a Notice of Appeal a Pre-Brief Appeal Conference on 10/20/2020. A Notice of Panel Decision from Pre-Appeal Brief Review  Conference indicating to proceed to Board of Patent Appeals and Interferences was mailed on 11/10/2020. The applicant filed an Appeal Brief on 12/17/2021, which the examiner responded with an examiner’s answer on 1/21/2021. PTAB decision (hereinafter “PTAB Decision”) to affirm the 101 rejection and reverse the 112(b) rejection was rendered in a decision dated 1/20/2022. The applicant filed a Request for Continued Examination on 3/21/2022, amending the independent claims in an attempt to overcome the 101 rejections. In response to the office action dated 4/12/2022 that rejects claims 1-3, 6-13, and 16-22, the applicant has submitted amendment on 7/11/2022 amending claims 1, 11-13, and 16-20. 
As such claims 1-3, 6-13, and 16-22 are pending.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 6-13, and 16-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 has been amended to recite, in part, “wherein the list of the identified entitlements of the first consumer enables the first consumer to playback, from the first provider, an entitlement previously provided by one of the second provider or the third provider, wherein the first provider uses a first DRM algorithm to protect the entitlement, the first DRM algorithm being different than the second DRM algorithm and the third DRM algorithm used by the second provider and the third provider, respectively, to protect the entitlement.”
Here, the claimed expression describes the purpose of the list of the identified entitlements of the first consumer that the central keychest device generated by the particular steps recited in the claim and transmitted to the electronic device of the first provider, specifically that the purpose of the list of the identified entitlements of the first consumer is to enable the first consumer to playback, from the first provider, an entitlement previous provided by one of the second provider or the third provider. The claim further describes that the first provider uses a first DRM algorithm to protect the entitlement (i.e., the entitlement previously provided by one of the second provider or the third provider) and that the first DRM algorithm is different than the second DRM algorithm of the second provider and the third DRM algorithm of the third provider in protecting the entitlement (i.e., the entitlement previously provided by one of the second provider or the third provider).
While the Specification appears to describe the intended use of the determined consumer entitlements, i.e., for playback interoperability, and the US Provisional Application No. 61/953,535 describes that the “system includes a mechanism to link two or more separate retail ecosystems for the purpose of playback of content” (see pages 9-11 of the Amendment), the instant Specification along with the provisional application do not describe how the determined consumer entitlements, i.e., the list of the identified entitlements of the first consumer that has been generated by the central key chest and then transmitted to the electronic device of the first provider as recited in the claim, enables “the first consumer to playback, from the first provider, an entitlement previously provided by one of the second provider or the third provider, wherein the first provider uses a first DRM algorithm to protect the entitlement, the first DRM algorithm being different than the second DRM algorithm and the third DRM algorithm used by the second provider and the third provider, respectively, to protect the entitlement”. The Specification along with the provisional application merely describes the purpose of the determined consumer entitlements resulting in desired result rather than how this desired result is achieved. 
In describing that the “system includes a mechanism to link two or more separate retail ecosystems for the purpose of playback of content” in the provisional, the description merely describes the intended use of the mechanism to link two or more separate retail ecosystems, i.e., for the purpose of playback of content. The description does not describe how the mechanism to link two or more separate retail ecosystems works in achieving the desire result of the list of the identified entitlements of the consumer “enables the first consumer to playback, from the first provider, an entitlement previously provided by one of the second provider or the third provider, wherein the first provider uses a first DRM algorithm to protect the entitlement, the first DRM algorithm being different than the second DRM algorithm and the third DRM algorithm used by the second provider and the third provider, respectively, to protect the entitlement”.
Claim 11 is significantly similar to claim 1, hence claim 11 is rejected also.
The dependent claims are rejected as they on the independent claim(s).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 6-13, and 16-22 are rejected under 35 U.S.C. 101 because the claimed invention the claimed invention is directed to abstract idea without significantly more. 
When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.  Examples of abstract ideas include fundamental economic practices, certain methods of organizing human activities, an idea itself, and mathematical relationships/formulas.  Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347 (2014). 
The 2019 Revised Patent Subject Matter Eligibility Guideline (“2019 PEG”) also provides step(s) in determining eligibility under 35 U.S.C. § 101. Specifically, it must be determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any additional elements in the claim must integrate the judicial exception into a practical application. If not, the inquiry continues to see whether any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.  Examples of abstract ideas include mathematical concepts, mental processes, and certain methods of organizing human activities.  
In the instant case, claims 1-3, 6-10, and 21 (group I) are directed to a method (i.e. process) while claims 11-13, 16-20, and 22 (group II) are directed to a processor based system. Thus, the claimed invention is directed towards one of the four statutory categories under 35 USC § 101. Nevertheless, the claims also fall within the judicial exception of an abstract idea without significantly more. 

Claim 1 recites: 
A method of obtaining entitlements of a first consumer from a central keychest device having a processor, a communication interface and a database, the database including a plurality of data structures each associated with a single title owner of a plurality of title owners including a first title owner and a second title owner, the plurality of data structures including a first data structure associated with the first title owner and with a first plurality of providers including a first provider and a second provider, a second data structure associated with the second title owner and with a second plurality of providers including the first provider and a third provider, and a third data structure associated with the first title owner and with a third plurality of providers including the second provider and the third provider and not the first provider, wherein the first data structure associates a first entitlement provided by the second provider with the first consumer, the second data structure associates a second entitlement provided by the third provider with the first consumer, and the third data structure associates a third entitlement provided by the second provider with the first consumer, the central keychest device linking the first provider, the second provider and the third provider, the method comprising: 
receiving, by the central keychest device via the communication interface from an electronic device of the first provider, a query for a list of the entitlements of the first consumer, the query including a first consumer identification of the first consumer and a first provider identification of the first provider; 
searching, by the central keychest device, in response to receiving the query, the plurality of data structures to determine data structures associated with the first provider identification; 
determining, by the central keychest device, based on the searching, that the data structures associated with the first provider identification include the first data structure and the second data structure, and exclude the third data structure; 
identifying, by the central keychest device, each of the entitlements associated with the first consumer identification, only in each of the data structures determined to be associated with the first provider identification, wherein the identified entitlements of the first consumer include at least the first entitlement provided by the second provider from the first data structure and the second entitlement provided by the third provider from the second data structure, and exclude the third entitlement provided by the second provider from the third data structure; 
generating, by the central keychest device, the list to include the identified entitlements of the first consumer; 
transmitting, by the central keychest device via the communication interface to the electronic device of the first provider, the list of the identified entitlements of the first consumer; and 
wherein the list of the identified entitlements of the first consumer enables the first consumer to playback, from the first provider, an entitlement previously provided by one of the second provider or the third provider, wherein the first provider uses a first DRM algorithm to protect the entitlement, the first DRM algorithm being different than the second DRM algorithm and the third DRM algorithm used by the second provider and the third provider, respectively, to protect the entitlement.
(Emphasis added on the additional element(s))

Here, the claim, in part, describes a process for providing entitlement information, specifically which provider provides what entitlement, for a specific consumer from an information warehouse, e.g. ledger. The claim achieves this by receiving a request from a first provider wherein the request includes the first provider ID and a consumer ID. The ledger which stores information including the first provider information, the second provider information, and the third provider information is then searched based on the first provider ID to identify domain(s) (data structure) that includes the first provider ID. These identified domain is then used along with the consumer ID to identify the entitlement information of the first consumer. The identified entitlements included in a list to generate the list. This generated list of the identified entitlements of the first consumer is then transmitted to the first provider. This process is similar to retrieving information from organized collection of information based on parameters received from a requester, generating a list of the retrieve information, and transmitting of the generated list to the requester of the information, e.g. receiving parameters from a requester, searching/identifying for specific file folders labeled with specific provider in a filing cabinet for a specific parameter, generating a list of the entitlements (e.g. identified information) of the fist consumer based on the information found in the identified folders, and transmitting the generated list of the entitlements to the requestor. As such, the claim recites Certain Methods of Organizing Human Activity and/or a mental process, i.e., acts that could be performed by a human mentally or manually, using pen and paper, without the use of a computer or any other machine . See also PTAB decision.
The examiner submits that claim 11, the other independent claim, recites significantly similar subject matter as claim 1. Hence, claim 11 recites abstract idea. 
In reference to the wherein statement, i.e., “wherein the list of the identified entitlements of the first consumer enables the first consumer to playback, from the first provider, an entitlement previously provided by one of the second provider or the third provider, wherein the first provider uses a first DRM algorithm to protect the entitlement, the first DRM algorithm being different than the second DRM algorithm and the third DRM algorithm used by the second provider and the third provider, respectively, to protect the entitlement”, the statement merely describes the intended use of the identified entitlement, and such description does not affect the positively recited step(s) of the central keychest device in claim 1 nor does the intended use description affect the communication interface, the database, and the processor structurally nor functionally in claim 11. The positively recited steps performed by the central keychest device in claim 1 and the central keychest device and its components in additional to their functions in claim 11 merely serves to identify the information from stored information based on received parameters, generates a list of the identified information, and sends the list of the identified information to the requester.
Under the Step 2A (prong 2), this judicial exception is not integrated into a practical application. Specifically, the additional elements in the claim(s), a central keychest device having a processor, a communication interface, a database, and electronic device are recited at a high-level generality such that it amounts to no more than mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea. These limitation do not represent: Improvements to the functioning of the recited device(s) or the components of the device(s)(e.g. the communication interface, processor, and/or the database), or to any other technology or technical field  - see MPEP 2106.05(a); Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition - see Vanda Memo; Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b); Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c); or Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo. Rather, the additional elements individually and/or in combination amounts to no more than mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. Also, please see PTAB Decision.
Accordingly, the claim as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application using the considerations set forth in the 2019 PEG.
Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e. whether the additional elements amount to significantly more than the exception itself). Here, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Specifically, the claims as a whole, taken individually and in combination, do not provide an inventive concept. As explained above with respect to the integration of the abstract idea into a practical application, the addition elements as described above used to perform the claimed judicial exception amount to no more than mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. Looking at the limitations as a combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves a device having a processor, a communication interface, a database, and electronic device and/or the specific components of the device (processor, communication interface, and the database). In other words, the claim as a whole does not improve the computer component(s) or any technological process rather the claim as a whole describes mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. Therefore, since there are no limitations in the claim(s) that transform the abstract idea into a patent eligible application such that the claim amounts to significantly more than the abstract idea itself, the claims are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.
The other dependent claims, claims 2, 3, 6-10, 12, 13, 16-22, further describe the data organization and the data descriptions in the domain(s), e.g. folders/groupings. Hence, the claims recite abstract idea and are directed to abstract idea without significantly more.
Claims 10 and 20 recites additional element of wireless communication but is recited at high level generality amounting no more than mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea described above. 


Response to Arguments/Amendment
112 Rejections
	The claim amendment necessitates 112, 1st Paragraph, rejections as described above in the 112 sections.

101 Rejections
Step 2A, Prong (1)
The applicant asserts that the “specifically recited data structure design of currently amended independent claim 1 increases the search and retrieval speed of data from such data structure, and is rooted in the computer technology” (see page 14 of the Amendment).
In response, the applicant statement is a mere allegation without any support or rational as to why such arrangement of data structure design provides increase/enhancement of search and retrieval speed of data from such data structure. Furthermore, the examiner finds that the instant Specification is silent to such enhancement of search and retrieval speed of data.
The applicant also asserts that the claim has been “amended to further make ‘playback interoperability’ between different providers possible (see pages 14-15 of the Amendment).
As stated above in the 101 analysis, the examiner submits that the claimed expression of “wherein the list of the identified entitlements of the first consumer enables the first consumer to playback, from the first provider, an entitlement previously provided by one of the second provider or the third provider, wherein the first provider uses a first DRM algorithm to protect the entitlement, the first DRM algorithm being different than the second DRM algorithm and the third DRM algorithm used by the second provider and the third provider, respectively, to protect the entitlement” merely describes the intended use of the identified entitlement. Furthermore, the recitation of intended use of the identified entitlement does not affect the positively recited step(s) of the central keychest device in claim 1 nor does the intended use description affect the communication interface, the database, and the processor structurally nor functionally in claim 11 (the examiner submits that claim 1 is directed to the steps performed by the central keychest device while claim 11 is directed to the central keychest device comprising a communication interface, a database, and a processor and its function(s). The positively recited steps performed by the central keychest device in claim 1 and the central keychest device and its components in additional to their functions in claim 11 merely serves to identify the information from stored information based on the received parameters, generates a list of the identified information, and sends the list of the identified information to the requester.
Even if the wherein statement affects the steps or the functions of the central keychest device, in arguendo, the examiner submits that the Specification and the instant claim is completely silent to how the interoperability is achieved by the generated list (see above 112 section). 
In reference to the applicant’s argument as it relates to Enfish, the examiner adopts the analysis in the PTAB decision (see pages 17-18). 
Step 2A, Prong (2)
The applicant asserts that “the inventive concept of independent claim 1 is integrated with and utilized in conjunction with the unique data structure of independent claim 1 for searching, determining, identifying, and enabling playback interoperability among media content providers” (see page 19 of the Amendment). 
First, the examiner would like to point out that claim 1 does not positively recite “enabling playback interoperability among media content providers”. Rather, claim 1 recites the intended use of the list of the entitlement that had been generated and transmitted to the first provider.
Furthermore, the applicant does not provide relevant considerations for evaluating whether additional elements integrate a judicial exception into a practical application (see MPEP 2106.04(d)).
As explained above, the applicant statement in the first prong test as it related to improvement, i.e., increase/enhancement of search and retrieval speed of data from such data structure, the examiner finds that the instant Specification is silent to such enhancement of search and retrieval speed of data. The arrangement of stored data, e.g. storing information in different folders, and identifying information from the stored data from received parameters, and generating a list from the identified information is a mental process, thus an abstract idea.
Step 2B
The applicant asserts that the “inventive concept of currently amendment independent claim 1 is integrated with the aforementioned unique data structure, where the method of currently amendment independent claim 1 uses a central keychest device to enable a consumer having obtained media content from one provider to enjoy playback of that media content from another provider, thereby advantageously and desirably facilitating playback interoperability between those different providers using different DRM algorithms for protecting entitlements” (see page 20 of the Amendment). 
The examiner submits that the applicant appears to be referring to the claimed expression that recites “wherein the list of the identified entitlements of the first consumer enables the first consumer to playback, from the first provider, an entitlement previously provided by one of the second provider or the third provider, wherein the first provider uses a first DRM algorithm to protect the entitlement, the first DRM algorithm being different than the second DRM algorithm and the third DRM algorithm used by the second provider and the third provider, respectively, to protect the entitlement”. As stated above, the recitation merely serves to describe the intended use of the identified entitlement. Furthermore, the recitation of intended use of the identified entitlement does not affect the positively recited step(s) of the central keychest device in claim 1 nor does the intended use description affect the communication interface, the database, and the processor structurally nor functionally in claim 11 (the examiner submits that claim 1 is directed to the steps performed by the central keychest device while claim 11 is directed to the central keychest device comprising a communication interface, a database, and a processor and its function(s). The positively recited steps performed by the central keychest device in claim 1 and the central keychest device and its components in additional to their functions in claim 11 merely serves to identify the information from stored information based on the received parameters, generates a list of the identified information, and sends the list of the identified information to the requester.
Even if the wherein statement affects the steps or the functions of the central keychest device, in arguendo, the examiner submits that the Specification and the instant claim is completely silent to how the interoperability is achieved by the generated list (see above 112 section).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent No. 5,892,900 discloses a system and method of content distribution and control and US Patent No. 7,266,704 discloses a system and method of rights management of digital assets; US Patent Publication No. 2015/0100406 discloses use of rules based on geographic location and time; US Patent Publication No. 2011/0265150  discloses a one-stop-shop, online portal designed to conveniently deliver, using house-file video standards, all assets a licensee may need to make purchase decisions, promote, market, and distribute a media content owner's product; US Patent Publication No. 2002/0055921 discloses a multi-database system including privileges on tables.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S KIM whose telephone number is (571)270-5287.  The examiner can normally be reached on Monday -Friday: 7:00 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEVEN S KIM/Primary Examiner, Art Unit 3685